JUDGE CRENSHAW
delivered the opinion of the • Court.
The defendant introduced the answer and exhibits as evidence, assenting that the plaintiff might have the entire benefit of them. The whole of them were then before the *20jury, and either party, at any stage of the argument, bad a right to refer to, and to read all or any part of them.
Though a partner cannot maintain an action at law, against his copartner, on a transaction concerning the co-partnership, he may maintain such action for the excess which he has contributed over and above his proportion, of the joint stock.
If the contract was, that each party should contribute equally to the purchase of the land, and the plaintiff in the action contributed more than his part, the excess was money paid and advanced to the defendant’s use, and recoverable in an action at law. Let the judgement be affirmed.
Judge Gayle not sitting.